Citation Nr: 1449226	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-48 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia where service connection for hearing loss was granted and the initial 0 percent rating was assigned. The Veteran had a hearing before the Board in July 2013 and the transcript is of record.

The case was brought before the Board in April 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The Veteran's bilateral hearing loss, at its worst, is manifested by audiometric test results corresponding to a numeric designation of Level III, bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the claim for a compensable rating for the Veteran's hearing loss. The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars. The representative and the VLJ asked questions to ascertain the severity of the Veteran's hearing loss, to include functional impairment.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO provided the Veteran appropriate VA examinations in March 2010 and May 2014.  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Veteran has not claimed his condition has worsened since the 2014 examination.   The Board notes the Veteran was seen in June 2014, shortly after the most recent VA examination, at the VA Medical Center and issued new hearing aids with binaural amplification.  No new audiological findings were noted at the time of the June 2014 visit.  Rather, the visit was shortly after the May 2014 VA examination and presumably based on the new examination findings.  There is nothing to indicate that the Veteran's hearing loss is worse than when last examined in May 2014.  The Board further finds the May 2014 VA examination to be in substantial compliance of the April 2014 Remand directive.  The examiner in May 2014 also addressed the functional impart of the Veteran's hearing loss on his activities of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007)

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Increased Rating (Hearing Loss)

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Staged ratings are not appropriate here as the manifestations of the Veteran's disability were consistent throughout the appellate time frame.  This is explained in more detail below.

Hearing loss disability is rated based on audiometry as specified by regulation.  Inasmuch as any private audiometry test is not in accordance with the regulatory specifications, it may not serve as the basis for the rating assigned.  The same is true for any hearing aid evaluations conducted as part of VA outpatient treatment.  Those evaluations are not necessarily conducted in the same manner as an official VA Compensation and Pension examination, unless marked as sufficient for rating purposes.  See 38 C.F.R. § 4.85(a) (An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC), and a puretone audiometry test).

In assistance with the Veteran's claim, he was afforded two VA examinations: March 2010 and May 2014 respectively.  The results of clinical testing conducted during a VA examination in March 2010 are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
45
60
LEFT
25
20
20
60
65

The examiner noted subjective difficulty with communicating effectively with family and co-workers, but the examiner did not find any significant effect on usual daily activities.  Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 88 percent bilaterally. The average of the puretones between 1000 and 4000 Hertz was 40 for the right ear and 41.25 for the left.  Under Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of II for each ear.  The point where II and II intersect on the Table VII reveals the disability level for the Veteran's hearing loss, which is 0 (zero) percent.
 
The Veteran was afforded another VA examination in May 2014 during which clinical testing yielded results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
50
60
LEFT
25
20
25
60
70

The examiner noted subjective trouble hearing on the phone and watching television with the volume excessively high, with complaints from his daughter.  The examiner did not note any additional effects on usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 80 percent bilaterally. The average of the puretones between 1000 and 4000 Hertz was 41 for the right ear and 44 for the left.  Under Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of III for each ear.  While slightly worsened results than the prior examination, the point where III and III intersect on the Table VII reveals the disability level for the Veteran's hearing loss, which is still 0 (zero) percent.

The Veteran's VA outpatient treatment records indicate the Veteran was seen for hearing loss in July 2010, shortly after his March 2010 VA examination, and fitted for hearing aids in August 2010.  Thereafter, treatment records from 2010 to 2014 show periodic hearing aid checks and adjustments, most recently in June 2014 where the Veteran was issued new hearing aids with binaural amplification.  The treatment records, however, do not include any audiometric findings or are otherwise in conflict with VA examination findings.  

In short, considering all audiometric data in the claims folder during the appellate time frame, the Veteran's hearing loss is no worse than a numeric designation of III for each ear, which corresponds to a non-compensable percent disability rating under Table VII.

As noted, rating hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  The evidence here does not show that his hearing loss reached a compensable level of severity at any point during the period under appeal.  The Board acknowledges the Veteran's testimony that he wears hearing aids all the time and, therefore, is entitled to a compensable rating for his hearing loss.  The Board also acknowledges that he is competent to report his personal observations regarding his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is a layperson without audiological training and, therefore, is not competent to opine regarding his current level of hearing loss in terms that would establish his entitlement to a higher rating under the applicable regulations and rating criteria.  Since the audiometric evidence clearly shows that he has not experienced a level of bilateral hearing loss greater than 0 percent at any time during the period under appeal, an increased rating is not warranted.

The discussion above reflects consideration of the rating criteria along with the Veteran's functional and occupational impairments. The Veteran indicated his hearing loss interferes with communication, particularly talking on the phone or when someone is not looking directly at him.  He further noted listening to the television at a loud volume, and his daughter complains.  Neither the 2010 nor the 2014 VA examiners, however, found the Veteran "unemployable" due to his hearing loss.  While the Veteran is not currently employed, he testified before the Board in July 2013 that his usual occupation was working in maintenance in the mining industry.  He did not indicate any occupational impairment due to his hearing loss nor is there any evidence of occupational impairment.  Thus, the Board does not find a claim of entitlement to a total disability rating based on individual unemployability has been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Similarly, although his hearing loss interferes with communication, there is nothing in the record suggesting the Veteran's disability picture is unusual or would otherwise render the usual rating criteria impractical.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The record does not establish that the rating criteria are inadequate for rating his hearing loss.  The Veteran takes issue with the fact that his hearing loss is severe enough to require the use of hearing aids, yet not warranting a compensable disability rating.  As noted above, however, hearing loss disability ratings are determined by a mechanical application of the Veteran's hearing acuity and speech recognition scores determined by objective diagnostic testing.  The Veteran's symptoms of speech recognition loss and loss of hearing acuity are exactly the established criteria found in the rating schedule.  While the Board understands the Veteran currently uses hearing aids on a daily basis for his hearing loss there is no evidence to suggest that the Veteran's functional difficulties are over and beyond what is contemplated in the schedular criteria.  While the Board understands the Veteran currently uses hearing aids on a daily basis for his hearing loss, the effect of the Veteran's disability has been fully considered and is contemplated in the rating schedule; hence, referral for consideration of an extraschedular rating is unnecessary at this time.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Since the audiometric evidence does not show a level of bilateral hearing loss greater than the noncompensable level at any time during the period under appeal, an initial compensable rating is not warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In light of the evidence discussed above, the Board finds no regulation that would warrant a compensable rating for the Veteran's bilateral sensorineural hearing loss at this time.  While the Veteran clearly has bilateral sensorineural hearing loss requiring the use of hearing aids, the severity of his hearing loss does not meet the diagnostic criteria for a compensable rating.  An increased rating is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable evaluation for bilateral sensorineural hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to an initial compensable rating for bilateral sensorineural hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


